                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII


                                    )   CR. NO. 13-00565 HG-01
 UNITED STATES OF AMERICA,          )
                                    )
                 Plaintiff,         )
                                    )
            vs.                     )
                                    )
 ADOLFO GUZMAN, JR.,                )
                                    )
                 Defendant.         )
                                    )
____________________________________)


    ORDER DENYING DEFENDANT’S MOTION FOR REDUCTION OF SENTENCE
 PURSUANT TO 18 U.S.C. § 3582(c)(2) & AMENDMENT 782 (ECF No. 170)

      Defendant Adolfo Guzman, Jr., proceeding pro se, has filed a

 Motion seeking a sentence reduction pursuant to 18 U.S.C. §

 3582(c)(2) and Amendment 782 to the United States Sentencing

 Guidelines.     Defendant is not eligible to receive a reduction.

      Defendant’s Motion for Reduction of Sentence Pursuant to 18

 U.S.C. § 3582(c)(2) and Amendment 782 (ECF No. 170) is DENIED.


                           PROCEDURAL HISTORY


      On June 13, 2013, Defendant Adolfo Guzman, Jr. was charged

 in an Indictment (ECF No. 19) as follows:

      Count 1:     From a date unknown, but by in or around May 2013,
                   and up through and including on or about May 31,
                   2013, in the District of Hawaii, Defendants ADOLFO
                   GUZMAN JR, JUAN AREMENTA KELLY, and ANTONIO PEREZ
                   JR., did conspire, confederate and agree with

                                    1
                persons known and unknown to the Grand Jury, to
                commit offenses against the United States, that
                is, to knowingly and intentionally distribute and
                possess with intent to distribute five hundred
                (500) grams or more of a mixture and substance
                containing a detectable amount of methamphetamine,
                its salts, isomers and salts of its isomers, a
                Schedule II controlled substance, to wit,
                approximately 8,154 grams, in violation of Title
                21, United States Code, Sections 846, 841(a)(1)
                and 841(b)(1)(A).

     Count 2:   On or about May 31, 2013, in the District of
                Hawaii, Defendants ADOLFO GUZMAN JR, JUAN AREMENTA
                KELLY, and ANTONIO PEREZ JR., did knowingly and
                intentionally possess with intent to distribute
                five hundred (500) grams or more of a mixture and
                substance containing a detectable amount of
                methamphetamine, its salts, isomers and salts of
                its isomers, to wit, approximately 8,154 grams, a
                Schedule II controlled substance, in violation of
                Title 21, United States Code, Sections 841(a)(1)
                and 841(b)(1)(A).

     On April 21, 2014, Defendant Guzman, Jr. pled guilty to

Count 1 and 2 of the Indictment pursuant to a Memorandum of Plea

Agreement (“Plea Agreement”).    (ECF No. 97).

     On January 23, 2015, Defendant Guzman, Jr. was sentenced to

145 months imprisonment.   (ECF No. 150).

     On February 15, 2019, Defendant, proceeding pro se, filed

MOTION UNDER 18 U.S.C. § 3582(c)(2) FOR A REDUCTION IN SENTENCE

PURSUANT TO AMENDMENT 782 OF THE UNITED STATES SENTENCING

GUIDELINES.   (ECF No. 170).


                               ANALYSIS


     18 U.S.C. § 3582(c)(2) authorizes district courts, in some


                                  2
circumstances, to modify an imposed sentence in the case of a

defendant who has been sentenced to a term of imprisonment based

on a sentencing range that has subsequently been lowered by the

Sentencing Commission.   United States v. Dunn, 728 F.3d 1151,

1155 (9th Cir. 2013); see also 28 U.S.C. § 994(o).

     The United States Supreme Court has interpreted 18 U.S.C. §

3582(c)(2) as establishing a two-step inquiry.   Dillon v. United

States, 560 U.S. 817, 826-27 (2010).

     First, the Court must determine if a defendant is eligible

for a sentence reduction based on a guideline that has been

lowered by the Sentencing Commission after the date the defendant

was sentenced.   28 U.S.C. §§ 994(o),(u).

     Second, the Court must consider whether a reduction is

warranted pursuant to the sentencing factors set forth in 18

U.S.C. § 3553(a).   U.S.S.G. § 1B1.10 Commentary, Application Note

1(B)(i)-(iii); Dillon, 560 U.S. at 826-28.

       Amendment 782 was in effect at the time of Defendant’s

sentencing on January 23, 2015, and it was applied in the

calculation of Defendant’s sentencing guidelines.    The Court does

not reach the second step in the inquiry.

I.   Amendment 782 to the United States Sentencing Guidelines Was
     In Effect At the Time of the Calculation of Defendant’s
     Sentencing Guidelines at His January 23, 2015 Sentencing

     Defendant requests a reduction in sentence pursuant to

Amendment 782 to the United States Sentencing Guidelines.


                                 3
(Def.’s Mot. for Reduction of Sentence, ECF No. 170).

      On November 1, 2014, Amendment 782 to the United States

Sentencing Guidelines became effective.    Amendment 782 reduced

some, but not all, of the base offense levels in the Drug

Quantity Tables at U.S.S.G. §§ 2D1.1 and 2D1.11.    Amendment 782

was incorporated into the 2014 United States Sentencing

Guidelines.

      Defendant pled guilty to Count 1 and 2 of the Indictment.

The 2014 Sentencing Guidelines were use to calculate Defendant’s

sentence.   The Presentence Investigation Report stated that

Defendant was responsible for 8.2 kilograms of “ice”.

(Presentence Investigation Report at ¶ 29, ECF No. 149).    The

2014 Drug Quantity Table in U.S.S.G. § 2D1.1(c)(1) provides that

offenses involving 4.5 kilograms or more of “ice” have a base

offense level of 38.   Defendant was found responsible for 8.2

kilograms “ice”, nearly twice as much as the minimum 4.5

kilograms quantity of “ice” set forth in U.S.S.G. § 2D1.1(c)(1).

      The 2014 Sentencing Guidelines were applied to Defendant.

His base offense level was 38 because Defendant was responsible

for more than 4.5 kilograms of “ice”.

II.   Defendant Is Not Eligible For Relief Pursuant To The First
      Step Act

      Defendant filed this motion after the recent passage of the

First Step Act, Pub. L. No. 115-391.    The Court “may modify an

imposed term of imprisonment to the extent otherwise expressly

                                 4
permitted by statute or by Rule 35 of the Federal Rules of

Criminal Procedure.”   18 U.S.C. § 3582(c)(1)(B).   The Court

liberally1 construes Defendant’s motion to also consider whether

his term of imprisonment may be modified by the retroactive

provisions of the First Step Act.

     On December 21, 2018, the First Step Act of 2018, Pub. L.

No. 115-391, 132 Stat. 5194, was signed into law.    The First Step

Act implements reforms to the criminal justice system.

     There are a number of reforms in the First Step Act, but

Section 404 is the only provision that applies retroactively to

defendants who have already been sentenced.    Section 404 permits

the district courts to reduce a sentence retroactively based on

the revised statutory penalties of the Fair Sentencing Act of

2010, Pub. Law 111-220; 124 Stat. 2372.   See First Step Act §

404(a).   The Fair Sentencing Act of 2010 modified the statutory

sentencing range for crack cocaine offenses.

     Here, Defendant was not sentenced to an offense involving

crack cocaine.   Defendant pled guilty to offenses involving

methamphetamine, not offenses involving crack cocaine.    Defendant

is not eligible for a reduction of his imprisonment term pursuant

to the First Step Act.

     Defendant’s Motion for Reduction of Sentence Pursuant to 18



     1
       “Pro se complaints and motions from prisoners are to be
liberally construed.” U.S. v. Seesing, 234 F.3d 456, 462 (2000).

                                 5
U.S.C. § 3582(c)(2) and Amendment 782 (ECF No. 170) is DENIED.


                           CONCLUSION


     Defendant Adolfo Guzman, Jr.’s Motion for Reduction of

Sentence Pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 782

(ECF No. 170) is DENIED.



     IT IS SO ORDERED.

     DATED:    Honolulu, Hawaii, April 10, 2019.




United States of America v. Adolfo Guzman, Jr., Crim. No. 13-
00565 HG-01; ORDER DENYING DEFENDANT ADOLFO GUZMAN JR.’S MOTION
FOR REDUCTION OF SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(2) AND
AMENDMENT 782 (ECF No. 170)
                                6
